Citation Nr: 0905700	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-22 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
residuals of a fracture of the second toe, left foot.

2.  Entitlement to service connection for toenail fungus.

3.  Entitlement to service connection for residuals of 
lymphogranuloma venerum (LGV).

4.  Whether new and material evidence, sufficient to reopen a 
claim for service connection for residuals of dengue fever, 
has been received.

5.  Entitlement to a compensable evaluation for malaria.

6.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of the fracture of 
the second toe of the left foot.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from December 2001, January 2002, and April 2003 rating 
decisions of the RO, which denied the benefits sought on 
appeal herein.

In July 2005, the Veteran testified at a hearing before the 
undersigned, which took place via video.  A copy of the 
hearing transcript has been associated with the record.  
However, as noted below, the hearing transcript is 
incomplete.  After conducting a search, the Board has learned 
that no back-up tape or video is available.  

The Veteran's claims were remanded by the Board in November 
2005 for further development.  At that time, the Board 
remanded claims for service connection for post-traumatic 
stress disorder (PTSD), alcoholism, and depression.  Those 
claims were granted in September 2007 and January 2008 rating 
decisions, with assignment of an initial disability rating of 
50 percent.  In a June 2008 statement, the Veteran asked that 
the RO reconsider the decision to assign a 50 percent rating.  
This was not, however, tantamount to a notice of disagreement 
(NOD), since a NOD must specify, at a minimum, a desire for 
appellate review.  Therefore, the benefits sought on appeal 
have been granted in full, and the Board does not have 
jurisdiction to consider whether the initial disability 
rating was appropriate.  However, the Board REFERS to the RO 
the Veteran's request that the issue be reconsidered.

Moreover, in a June 2008 statement, the Veteran alleged 
inability to obtain or retain employment due to his service-
connected PTSD, and a November 2008 VA outpatient record he 
later submitted indicates he is completely disabled due to 
PTSD and unable to maintain employment.  Such allegations are 
sufficient to raise a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, . . . VA must consider TDIU.")  Such a 
claim has not, however, been considered by the RO or appealed 
to the Board.  Therefore, the issue of entitlement to TDIU is 
also REFERRED to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets further delay, more development is 
needed so as to properly adjudicate the Veteran's claims.

Since the time of the prior remand in November 2005, new 
evidence has been associated with the Veteran's claims file 
to show that the Veteran is currently in receipt of 
disability benefits from the Social Security Administration 
(SSA).   In August 2005, during a mental status evaluation by 
The Vet Center, it was noted that the Veteran had been 
receiving SSA disability benefits for the past year.  
However, the medical records relied upon by the SSA, as well 
as the SSA's decision, are not in the claims file.  The Board 
notes that VA has a statutory duty to obtain these records.  
See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) 
(2008).  The Court has also held that VA has a duty to 
acquire both the SSA decision and the supporting medical 
records pertinent to a claim.  See Dixon v. Gober, 14 Vet. 
App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  As such records may contain pertinent medical 
evidence, these records should be obtained on remand.  See 
also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Moreover, the Board notes that the Veteran was afforded a 
Board video hearing in July 2005.  However, the transcript 
ends on p. 19 with a notation that reads, "The tape 
stopped."  Following a Board-wide search, it was concluded 
that all video and tape back-up copies had been destroyed, 
and a complete hearing transcript was not located.  
Therefore, the Veteran should be afforded the opportunity for 
an additional Board hearing if he so desires.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA a copy of all 
pertinent medical records relied upon in 
the adjudication of the Veteran's claim 
for SSA benefits.  Any negative 
development should be included with the 
claims file.

2.  Upon receipt of the records from the 
SSA, the AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided a 
supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.



3.  The AMC should send notification to 
the Veteran regarding the insufficient 
hearing transcript of July 12, 2005 and 
give him the opportunity to request an 
additional Board hearing.  If he responds 
affirmatively, please schedule him for 
such a hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




